DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maslow 3,523,508 in view of Wang 6,079,575; Park 2008/0116156; and AAPA (Applicant Admitted Prior Art).

Regarding claim 1, Maslow discloses a shelving structure (Figs 1 & 5) comprising a plurality of sleeves (Figs 1 & 5, #18) and a plurality of wire shelves (Fig 5, #2);
each of the wire shelves (Fig 5, #2) comprises a bearing surface (top surface shown in Fig 1) which is formed by welding bars (annotated Fig 1 below, cross bars), and each edge (i.e. Fig 2, #4 or #6) of the wire shelf (Fig 5, #2) is formed by welding of a bar (Fig 2, #4 or #6), and each of inserting spaces is formed at the corner (annotated Fig 1 below) of two adjacent edges of the wire shelf (Figs 1 & 5, #2); each of the sleeves (Figs 1 & 5, #18) is connected at a corner (annotated Fig 1 below) of the wire shelf (Figs 1 & 5, #2), and the sleeve (Figs 1 & 5, #18) is stamped by a module of a stamping machine. 

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitations “bearing surface which is formed by welding…”; “each of edges of the wire shelf is formed by welding of the steel bar”; “the sleeve is stamped by a module of a stamping machine”;  have not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e -----, does not depend on its method of production, i.e. ----. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

    PNG
    media_image1.png
    743
    1138
    media_image1.png
    Greyscale



Maslow has been discussed above but does not explicitly teach wherein each of the sleeves has two openings respectively and axially penetrating through an upper end and a lower end thereof for connecting purpose, and a plurality of connecting holes are formed on the outer periphery of the sleeve; the bearing surface comprises steel bars; and each of the bars on the edge of the wire shelf is connected to the connecting holes of two adjacent sleeves at two ends to deform and connect the connecting holes and a corresponding end of the steel bar without welding.

Wang discloses a shelving structure (Fig 3) comprising sleeves (#24) wherein each of the sleeves (Fig 3A, #24) has two openings (Fig 3A, #242) respectively and axially penetrating through an upper end and a lower end thereof for connecting purpose, and a plurality of connecting holes (Fig 3A, #242) are formed on the outer periphery of the sleeve (Fig 3A, #24); and each of the bars (Fig 3A, #221) on the edge of the wire shelf (Fig 3A, #22) is connected to the connecting holes (Fig 3A, #242) of two adjacent sleeves (Fig 3A, #24) at two ends to deform and connect the connecting holes (Fig 3A, #242) and a corresponding end of the bar (Fig 3A, #221) without welding.

Park discloses wire shelves (Fig 1, #10) comprising a bearing surface that comprises cross steel bars (Fig 1, #12 & #13) [0027].

AAPA discloses a shelving structure (Fig 15) wherein a sleeve (Fig 15, #50) and an end of a bar (Fig 15, #40) are deformed (Fig 15, #60) at a connection so as to be firmly connected together.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form holes (Wang, Fig 3A, #242) in the outer periphery of the sleeves (Maslow, Figs 1 & 5, #18) and secure ends of bars (Maslow, Fig 2, #4 & #6) within the holes (Wang, Fig 3A, #242) as taught by Wang because the substitution of one known connection means for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the bearing surface of the wire shelves  (Maslow, Fig 1, #2) from cross steel bars (Park, [0027]) as taught by Park because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to deform the connection between the end of the edge bars (Maslow, Fig 2, #4 & #6) of the sleeves (Maslow, Figs 1 & 5, #18) and the holes (Wang, Fig 3A, #242) in the sleeves (Maslow, Figs 1 & 5, #18) of modified Maslow using the teachings of AAPA in order to further secure the connection between the edge bars (Maslow, Fig 2, #4 & #6) and the holes (Wang, Fig 3A, #242)
of the sleeves (Maslow, Figs 1 & 5, #18) of modified Marlow by a process such as welding or stamping. 
 
Regarding claim 3, modified Maslow has been discussed above but does not explicitly teach a shelving structure wherein each of the connecting holes is a through hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the connecting holes to be  through holes in order to reduce the weight of the sleeves (Maslow, Figs 1 & 5, #18) of modified Maslow. Further, the substitution of one known hole (i.e. hole or through hole) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 4, modified Maslow discloses the shelving structure wherein each of the connecting holes (Wang, Fig 3A, #242) is a slotted hole (slotted/elongated inwardly) (as shown in Wang, Fig 3B).


Regarding claim 5, modified Maslow discloses the shelving structure wherein each of the sleeves (Maslow, Figs 1 & 5, #18) is a tapered cylindrical sleeve.

Regarding claim 6, modified Maslow discloses the shelving structure wherein the top surface of wire shelf (Maslow, Fig 1, #2) is a single-layer wire mesh.

Regarding claim 7, modified Maslow discloses the shelving structure wherein the wire shelf (Maslow, Fig 1, #2) is a double-layer wire mesh (same as the applicant’s double-layer wire mesh shown in Fig 7).

Regarding claim 8, as best understood, modified Maslow discloses the shelving structure wherein each of the two ends of the steel bar (Maslow, Fig 2, #4 & #6) has a locating groove (Maslow, annotated Fig 2 below).

    PNG
    media_image2.png
    647
    695
    media_image2.png
    Greyscale


Regarding claim 9, modified Maslow discloses the shelving structure wherein when stamping, the connecting hole (Wang, Fig 3A, #242) is abutted against a stamping fixture at the inner periphery thereof (all the limitations of claim 9 are function and not positively claimed).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maslow 3,523,508; Wang 6,079,575; Park 2008/0116156; and AAPA (Applicant Admitted Prior Art); and further in view of McDonnell 3,580,191.

Regarding claim 2, modified Maslow has been discussed above but does not explicitly teach the shelving structure wherein each of the connecting holes has an outward protruding periphery formed at the outer periphery thereof.

McDonnell discloses a shelving structure comprising a connecting hole (Fig 1, #36)  that has an outward protruding periphery (annotated Fig 1 below) formed at the outer periphery thereof (as shown in Fig 1).

    PNG
    media_image3.png
    608
    942
    media_image3.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an outward protruding periphery (McDonnell, annotated Fig 1 above) around the connecting holes (Wang, Fig 3A, #242) in order to make the shelving more aesthetically appealing and to easily receive ends of the bars. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maslow 3,523,508; Wang 6,079,575; Park 2008/0116156; and AAPA (Applicant Admitted Prior Art); and further in view of Rosen D485,092.

Regarding claim 6, in an alternative interpretation, modified Maslow has been discussed above but does not explicitly teach wherein the wire shelf is a single-layer wire mesh.
Rosen discloses three wire shelves (shown in Fig 1) that are each a single-layer wire mesh (shown in Fig 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the shelf bearing surface (Maslow, Fig 1, #2) of Maslow with a single-layer wire mesh as taught by Rosen in order to reduce the weight of the shelves.  The substitution of one known shelf for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.


Applicant’s arguments that “Three criteria must be met to establish a prima facie case of obviousness. First, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference. Second, there must be a reasonable expectation of success. Finally, the prior art reference, or combination of references, must teach or suggest all the claim limitations. The teaching or suggestion to make the claimed combination and the reasonable expectation of success must both be found in the prior art, and not based on applicant’s disclosure. In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991); MPEP § 2142. Moreover, all the claim limitations must be taught or suggested by the prior art. In re Royka 490 F.2d 981, 180 USPQ 580 (CCPA 1974). If an independent claim is nonobvious under 35 USC §103, then any claim depending therefrom is nonobvious. MPEP § 2143.03. Claim 1, as amended, in relevant part, recites "...the sleeve is stamped by a module of a stamping machine, to deform and connect the connecting hole and a corresponding end of the steel bar without welding" (Emphasis added). Support of the amendment can be found throughout the specification and drawings originally submitted. Applicant respectfully submits that AAPA does NOT teach or suggest to “deform and connect the connecting hole and a corresponding end of the steel bar without welding.” On the contrary, AAPA disclosed a conventional technique to deform and connect the sleeves (50) and the wires (40) together by welding (see AAPA FIG. 15, welding point (60)). The present invention is actually to improve the conventional technique in AAPA to connect the sleeves and wires WITHOUT WELDING. Thus, AAPA actually teaches away the present invention, and does not teach the limitations as amended in claim 1. Since Maslow in view of Park, Wang and AAPA does not teach all claim limitations in claim 1 as amended, claim 1 is patentable over Maslow in view of Park, Wang and AAPA” are not persuasive.

The examiner maintains that the applicant is arguing about the following limitation: “the sleeve is stamped by a module of a stamping machine to deform and connect the connecting hole and a corresponding end of the steel bar without welding”. The examiner maintains that the limitation “the sleeve is stamped by a module of a stamping machine” is one of two things. The limitation is either a product by process limitation that is not given patentable weight as stated in the rejection above. Or in the alternative, the limitation could be interpreted to be a method step which would be a 112 issue because method steps are not allowed to be claimed within an apparatus claim. The other limitation “to deform and connect the connecting hole and a corresponding end of the steel bar without welding” is a functional limitation and the applicant is arguing intended use. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the examiner maintains that the connecting holes (Wang, Fig 3A, #242) of modified Maslow are capable of being deformed and connected to the a corresponding end of the bar (Wang, Fig 3A, #221) without welding.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631